Exhibit 10.1



 

EXECUTION COPY

 

AMENDMENT NO. 1

 

Dated as of June 25, 2015

 

to

 

CREDIT AGREEMENT

 

Dated as of April 30, 2014

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of June 25, 2015 by and among
Aceto Corporation (the “Borrower”), Aceto Agricultural Chemicals Corporation,
Rising Pharmaceuticals, Inc. and Pack Pharmaceuticals, LLC (collectively with
the Borrower, the “Loan Parties”), the financial institutions listed on the
signature pages hereof and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), under that certain Credit Agreement dated as of
April 30, 2014 by and among the Loan Parties, the Lenders and the Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

 

WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

 

WHEREAS, the Loan Parties, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Loan Parties, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.            Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)          Section 1.01 of the Credit Agreement is amended to add the
following definition thereto in the appropriate alphabetical order:

 

“Amendment No. 1 Effective Date” means June 25, 2015.

 

(b)          The definition of “Revolving Commitment” appearing in Section 1.01
of the Credit Agreement is amended to restate the final sentence thereof in its
entirety to read as follows:

 

The aggregate amount of the Lenders’ Revolving Commitments as of the Amendment
No. 1 Effective Date is $75,000,000.

 

 

 

 

(c)          Section 2.17 of the Credit Agreement is amended to add the
following as a new clause (j) thereof: 



 

(j)          Certain FATCA Matters. For purposes of determining withholding
Taxes imposed under FATCA, from and after the Amendment No. 1 Effective Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement and the Loans as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).

 

(d)          Schedule 2.01 to the Credit Agreement is amended and restated in
its entirety in the form of Schedule 2.01 attached hereto as Annex A.

 

2.            Conditions of Effectiveness. The effectiveness of this Amendment
is subject to the following conditions precedent:

 

(a)          The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Loan Parties, the Lenders, the Issuing Banks, the
Swingline Lender and the Administrative Agent.

 

(b)          The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
effective date of this Amendment) of DLA Piper LLP, counsel for the Loan
Parties, covering such matters relating to the Loan Parties or the Credit
Agreement (including the Credit Agreement as amended by this Amendment) as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.

 

(c)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of this Amendment and the Transactions and any other legal
matters relating to such Loan Parties or the Credit Agreement (including the
Credit Agreement as amended by this Amendment), all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)          The Administrative Agent shall have received, for the account of
each Lender party hereto that delivers its executed signature page to this
Amendment by no later than the date and time specified by the Administrative
Agent, an upfront fee in an amount equal to the amount previously agreed upon by
the Borrower and disclosed to the Lenders.

 

(e)          The Administrative Agent shall have received payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ fees and
out-of-pocket expenses (including, to the extent invoiced, reasonable fees,
charges and disbursements of counsel for the Administrative Agent) in connection
with the Loan Documents and required to be paid pursuant to the Credit
Agreement.

 

(f)          The Administrative Agent shall have made such reallocations of each
Lender’s Applicable Percentage of the Revolving Exposure under the Credit
Agreement as are necessary in order that the Revolving Exposure with respect to
such Lender reflects such Lender’s Applicable Percentage of the Revolving
Exposure under the Credit Agreement as amended hereby. The Borrower hereby
agrees to compensate each Lender for any and all losses, costs and expenses
incurred by such Lender in connection with the assignment of any Eurocurrency
Loans and the reallocation described in this clause (f), in each case on the
terms and in the manner set forth in Section 2.16 of the Credit Agreement.

 



2

 

 

3.            Representations and Warranties of the Loan Parties. Each Loan
Party hereby represents and warrants as follows: 

 

(a)          This Amendment and the Credit Agreement as modified hereby
constitute legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their terms except to the
extent that enforcement may be limited by applicable bankruptcy, reorganization,
moratorium, insolvency and similar laws affecting creditors’ rights generally or
by equitable principles of general application, regardless of whether considered
in a proceeding in equity or at law.

 

(b)          As of the date hereof and after giving effect to the terms of this
Amendment, (i) the representations and warranties of the Loan Parties set forth
in the Loan Documents, as amended hereby, are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) with the same effect as
though made on and as of the date of this Amendment (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date) and (ii) no Default or Event of Default has occurred and is
continuing.

 

4.            Reference to and Effect on the Credit Agreement.

 

(a)          Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)          Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect.

 

(c)          Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the Loan Documents
or any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

(d)          This Amendment is a Loan Document under (and as defined in) the
Credit Agreement.

 

5.            Consent and Reaffirmation. Without in any way establishing a
course of dealing by the Administrative Agent or any Lender, each of the
undersigned Loan Parties consents to the Amendment and reaffirms the terms and
conditions of the Credit Agreement, the Security Agreement, the Pledge Agreement
and any other Loan Document executed by it and acknowledges and agrees that the
Credit Agreement, the Security Agreement, the Pledge Agreement and each and
every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.

 

6.            Governing Law. This Amendment shall be governed by and construed
in accordance with the internal laws (and not the law of conflicts) of the State
of New York.

 

7.            Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 



3

 

 

8.            Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[Signature Pages Follow]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written. 

            ACETO CORPORATION,     as the Borrower               By: /s/
Salvatore J. Guccione     Name:  Salvatore J. Guccione     Title: Chief
Executive Officer               ACETO AGRICULTURAL CHEMICALS CORPORATION,     as
a Loan Party               By: /s/ Steven Rogers     Name: Steven Rogers    
Title: President               RISING PHARMACEUTICALS, INC.,     as a Loan Party
              By: /s/ Douglas Roth     Name: Douglas Roth     Title: Vice
President, Treasurer & Secretary               PACK PHARMACEUTICALS, LLC,     as
a Loan Party               By: /s/ Douglas Roth     Name: Douglas Roth    
Title: Vice President, Treasurer & Secretary  

 

Signature Page to Amendment No. 1 to
Credit Agreement dated as of April 30, 2014
Aceto Corporation

 



 

 

 

            JPMORGAN CHASE BANK, N.A.,   individually as a Lender, as the
Swingline Lender, as an   Issuing Bank and as Administrative Agent           By:
      Name:     Title:  

 

Signature Page to Amendment No. 1 to
Credit Agreement dated as of April 30, 2014
Aceto Corporation

 



 

 

 

            WELLS FARGO BANK, NATIONAL ASSOCIATION,   individually as a Lender
and as an Issuing Bank           By:       Name:       Title:    

 

Signature Page to Amendment No. 1 to
Credit Agreement dated as of April 30, 2014
Aceto Corporation

 



 

 

 

            CITIBANK, N.A.,   as a Lender           By:       Name:       Title:
   

 

Signature Page to Amendment No. 1 to
Credit Agreement dated as of April 30, 2014
Aceto Corporation

 



 

 

 

ANNEX A

 

SCHEDULE 2.01

 

Commitments 

          REVOLVING  LENDER   COMMITMENT         JPMORGAN CHASE BANK, N.A. 
$31,730,769.24         WELLS FARGO BANK, NATIONAL ASSOCIATION  $31,730,769.24 
       CITIBANK, N.A.  $11,538,461.54         AGGREGATE COMMITMENTS 
$75,000,000.00 

 



 

 